Mr. Justice Waterman delivebed the opinion of the Court. The question presented by the record of this cause is not whether the insured surrendered his first certificate and obtained a new certificate in accordance with the rules and regulations of the Boyal Arcanum, but, who is entitled to the benefit of the insurance effected by Thomas Tracy. While such a certificate, that is, insurance, is not assignable at law, it is in equity. Equitable rights thereto may be acquired, which a court of chancery will enforce. Bispham’s Principles of Equity, Ch. VIII, 162,167,168. Mrs. Tracy was, for a valuable consideration, the beneficiary named in, and the actual holder of Mr. Tracy’s insurance certificate. For a large sum by her paid, the certificate was given to her; she kept it, and paid the dues subsequently accruing thereon. As between Thomas Tra-cv and his wife, he then had no right to attempt to surrender this certificate and obtain another payable to his daughfcers. What he attempted, looking to such end, was not only based upon his false affirmation as to loss of the certificate, but was an attempt to fraudulently deprive his wife of what she equitably owned. What her rights would have been against a person to whom another certificate had been, in good faith, for value, issued, or against the company, had it, without notice of her claim, paid to the beneficiaries named in the second certificate, the insurance money, it is unnecessary to consider. Ho such question is here presented. It is manifest that had she been informed that her husband was about to surrender his certificate and have another issued to new beneficiaries, she might have applied to a court of equity to restrain such contemplated surrender and issue. High on Injunctions, Sec. 1113. She is here a holder for value contending against mere volunteers, whose claim came into existence through the frandulent conduct and misrepresentation of their donor. As to such, it was not necessary that the holder of the fund, in whose hands it yet is, and who knew that the certificate made for her benefit was outstanding, should have been notified of the assignment to, and payments by, her, and as against such volunteers her right is clear. Bispham’s Equity, 168; Commonwealth v. Crompton, 137 Penn. 138; Mt. Holly Lumber Co. et al. v. Ferree, 17 H. J. Eq. 117; Pomeroy’s Eq. Jur., Sec. 1283. The decree of the Superior Court is affirmed.